Matter of Farage v Lewis (2016 NY Slip Op 05919)





Matter of Farage v Lewis


2016 NY Slip Op 05919


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-10223

[*1]In the Matter of Regina Farage, petitioner,
vYvonne Lewis, etc., et al., respondents.


Regina Farage, Staten Island, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondents Yvonne Lewis, Richard Allman, Devin Cohen, Wavny Toussaint, Peter Sweeney, Reginald Boddie, Ingrid Joseph, and Genine Edwards.
Jacoby & Meyers, Newburgh, NY (Robert J. Camera of counsel), respondent pro se and for respondent Gabriel Miller.
Alan E. Handler, New York, NY, for respondent Lance Ehrenberg.
Boeggeman, George & Corde, P.C., White Plains, NY (Richard G. Corde of counsel), respondent pro se and for respondents Ellen Bloom, Law Office of Irwin Abrams, and Timothy McCarthy.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus and prohibition, inter alia, to compel certain Justices of the Supreme Court, Kings County, to, among other things, vacate certain orders issued by them, and to prohibit those Justices from issuing any further orders in connection with certain underlying actions. 
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16). "Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman,  71 NY2d 564, 569; see Matter of Rush v Mordue,  68 NY2d 348, 352). The petitioner failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., BALKIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court